Opinion issued August 30, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-11-00102-CV
                          ———————————
     TARA M. WILLIAMS, INDIVIDUALLY, AND AS PERSONAL
    REPRESENTATIVE OF THE ESTATE OF ANTHONY B. “TONY”
                    WILLIAMS, Appellant
                                      V.
 BAD-DAB, INC. D/B/A THE SPOT LOUNGE AND BAR AND BAR ONE
                 SPORTS & JASS BAR, Appellees



                  On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Case No. 2009-59885



                        MEMORANDUM OPINION

      Appellant Tara M. Williams, individually and as personal representative of

the estate of her husband, Anthony B. “Tony” Williams, brought a wrongful death
and survivor’s action alleging that appellee, Bad-Dab, Inc. d/b/a The Spot Lounge

and Bar, violated the Dram Shop Act and caused Tony’s death. See TEX. ALCO.

BEV. CODE ANN. §§ 2.01–.03 (West 2007). Tara appeals the trial court’s final

summary judgment in favor of The Spot based on a statutory affirmative defense.

In addition, Tara contends that the trial court erroneously granted a final judgment

as to a second defendant, Bar One Sports & Jass Bar. We affirm the judgment as

to The Spot, and we reverse the judgment as to Bar One and remand for further

proceedings.

                                   Background

      Tony Williams drank alcoholic beverages at The Spot from approximately

9:00 p.m. on November 14, 2008 until 2:00 a.m. the following morning. Williams

then left the bar, drove his motorcycle into a tree, and suffered fatal injuries. His

widow, Tara, sued The Spot under the Dram Shop Act. The Spot pleaded a

statutory affirmative defense applicable when employees have been required to

attend certain training programs and the employer has not encouraged violations of

the law with respect to over-service of bar patrons. See TEX. ALCO. BEV. CODE

ANN. § 106.14 (West Supp. 2011). Almost a year after Williams filed suit, The

Spot filed a traditional and no-evidence motion for summary judgment.             As

summary-judgment evidence, The Spot attached an affidavit from its owner, Aaron

Gray, who testified that “all employees of The Spot Lounge & Bar are required to

                                         2
complete seller-server training programs approved by the Texas Alcoholic

Beverage Commission.” He also testified that the three employees who were

working on the night of the incident were Tangela Bond, Ronald Matthews, and

Brooke Sweeney.      The Spot also attached as summary-judgment evidence an

affidavit from Ashleigh Jons, the Coordinator for Seller-Server Certification for the

Texas Alcoholic Beverage Commission.         Jons averred that she examined the

records of Seller-Server Certification for the Texas Alcoholic Beverage

Commission and that Bond, Matthews, and Sweeney had completed seller-server

training, had been certified, and their certifications were current on November 14,

2008. The Spot directed its no-evidence motion for summary judgment to the third

element of its affirmative defense, asserting that there was no evidence that it

directly or indirectly encouraged its employees to violate the law regarding serving

alcoholic beverages to a person who is obviously intoxicated.               See id.

§ 106.14(a)(3).

      Tara responded, objecting to The Spot’s summary-judgment evidence and

offering her own evidence to prove that The Spot encouraged its employees to

violate the Dram Shop Act. Tara objected that some statements in the motion for

summary judgment were not supported by affidavit testimony, but she did not

specifically identify any such unsupported statements. She also objected to Gray’s

affidavit on the basis that it was conclusory and not readily controvertible. She

                                         3
objected to Jons’s affidavit on the basis that it did not independently establish the

safe harbor defense.

      As summary-judgment evidence, Tara attached the affidavit of Ernest E.

Stewart, Jr., who saw Tony at The Spot on the night of his death, and who averred:

             I arrived at The Spot Lounge . . . on Friday, November 14,
      2008, around 9:30 p.m., and saw Anthony B. Williams (“Tony”).
      Tony was obviously intoxicated. I saw the waitresses bring alcoholic
      beverages to him, mostly beer and cocktails, during the entire time I
      was at the lounge. The drinks were being brought to Tony without
      him ordering most of them. Tony was talking very loud and swaying
      from side to side. His eyes were glassy, red, and half open. I
      observed the behavior of the persons serving him and it was obvious
      to me that they knew he was intoxicated. I also observed the people
      working at the lounge that night and it was obvious that they were
      trying to solicit and serve as many alcoholic beverages that they could
      to [everyone] who was at the lounge, even others who, like Tony were
      obviously intoxicated and should not be served any more alcohol. I
      was mingling with other patrons in The Spot Lounge and saw Tony
      moving around as well. At about closing time, I saw Tony was very
      intoxicated as he was stumbling around trying to walk out of the
      lounge to get on his motorcycle. No one from the staff or
      management of The Spot Lounge attempted to deter him from getting
      on his motorcycle or even suggested that he was not in any condition
      to drive. . . .

Tara also submitted an affidavit from Mark Willingham, who provides “expert

witness testimony concerning the Lawful, Safe, and Responsible sale of beverage

alcohol.”   Willingham stated that Tara had retained him to render opinions

“concerning [The Spot] violating the Dram Shop Act in connection with the death

of her husband . . . .” He said that he had reviewed Tony’s autopsy report, the



                                         4
affidavits of Stewart, Gray, and Jons, and various motions and discovery

responses. Based on the information in Stewart’s affidavit, Willingham stated:

             Mr. Stewart further states that defendant’s employees served
      alcoholic beverages to [Tony] without [his] ordering the additional
      alcoholic beverages. Serving alcoholic beverages without patron
      request is an active promotion of alcoholic beverages reasonably
      intended to result in the excessive sale of alcoholic beverages and
      reasonably calculated to maximize alcohol sales to patrons regardless
      of the patron’s intoxication level; their desire for additional alcoholic
      beverages; or their ability to moderate further alcoholic beverage
      consumption due to their intoxicated state. It appears that Bad-Dab,
      Inc. employees engaged in active promotion of alcoholic beverages to
      [Tony]. This promotion would only occur if the employer told the
      employees, directly or indirectly, to push the sale of alcoholic
      beverages to maximize income, or if the employer failed to have any
      meaningful compliance procedures in place through which its
      employees could identify and refuse to sell and serve alcohol to
      obviously intoxicated patrons. There appears to be no meaningful
      procedures implemented by the employer through its employees to
      restrict sales of alcohol to obviously intoxicated patrons. That,
      coupled with the atmosphere of maximizing sales, constitutes either
      direct or indirect encouragement of the employer to its employees to
      violate the Dram Shop Act by continuing to sell and serve alcohol to
      obviously intoxicated patrons, such as [Tony], which resulted in his
      death.

Willingham also averred that based on the autopsy report’s statement that Tony

had a blood alcohol content of 0.24, it “was clearly obvious to the employees that

[Tony] was intoxicated.” Although Willingham did not see Tony on the night in

question, he stated in his affidavit that Tony “would have been slurring his speech;

would have exhibited red, glassy, and bloodshot eyes; would have been stumbling

or having difficulty walking; and would have had difficulty talking.”             Thus,

                                         5
Willingham concluded that The Spot directly or indirectly encouraged its

employees to sell and serve alcohol to Tony when he was obviously intoxicated

and in violation of the Dram Shop Act.

        After The Spot moved for summary judgment, but before the trial court

ruled on the motion, Williams amended her petition to add another defendant, Bar

One Sports & Jass Bar. Williams alleged that Bar One owned the premises or was

a joint venture with The Spot, and therefore it was also liable under the Dram Shop

Act. The trial court granted a take-nothing judgment in favor of The Spot. In its

final summary judgment, the court noted, “This judgment is final, disposes of all

claims and parties, and is appealable.” Approximately two months later, an answer

was filed on behalf of Bar One. The trial court subsequently denied Williams’s

motions for new trial and for reconsideration, and Williams appealed.

   I.     Analysis

        We review de novo the trial court’s ruling on a motion for summary

judgment. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d
844, 848 (Tex. 2009). The party moving for traditional summary judgment bears

the burden of showing that no genuine issue of material fact exists and that it is

entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c); see also Provident

Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215–16 (Tex. 2003). A

defendant moving for summary judgment must conclusively negate at least one

                                         6
essential element of each of the plaintiff’s causes of action or conclusively

establish each element of an affirmative defense. Sci. Spectrum, Inc. v. Martinez,

941 S.W.2d 910, 911 (Tex. 1997).

         A no-evidence motion for summary judgment is essentially a directed

verdict granted before trial, to which we apply a legal-sufficiency standard of

review. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 581 (Tex. 2006). Under the

“no-evidence summary judgment” rule, the movant may move for summary

judgment if, after adequate time for discovery, there is no evidence of one or more

essential elements of a claim or defense on which the nonmovant would have the

burden of proof at trial. TEX. R. CIV. P. 166a(i). The motion must state the

elements as to which there is no evidence. Id. The reviewing court must grant the

motion unless the nonmovant produces summary-judgment evidence raising a

genuine issue of material fact. Id.; Mack Trucks, 206 S.W.3d at 581. A genuine

issue of material fact exists if the nonmovant produces evidence that would enable

reasonable and fair-minded jurors to differ in their conclusions.     Hamilton v.

Wilson, 249 S.W.3d 425, 426 (Tex. 2008) (citing City of Keller, 168 S.W.3d at

816).

   II.      The Spot

         The Texas Dram Shop Act imposes civil liability on providers of alcoholic

beverages for damages resulting from the sale or service of alcohol to a person

                                         7
who is obviously drunk. See TEX. ALCO. BEV. CODE. ANN. §§ 2.01–.03 (West

2007); F.F.P. Operating Partners, L.P. v. Duenez, 237 S.W.3d 680, 683 (Tex.

2007) (explaining history of Texas Dram Shop Act). The statute also contains a

“safe harbor provision” eliminating liability under certain circumstances. See TEX.

ALCO. BEV. CODE ANN. § 106.14(a) (West Supp. 2011); see also 20801, Inc. v.

Parker, 249 S.W.3d 392, 395–96 (Tex. 2008). Section 106.14, the safe harbor

provision, states:

      (a) For purposes of this chapter and any other provision of this
      code relating to the sales, service, dispensing, or delivery of alcoholic
      beverages to a person who is not a member of a private club on the
      club premises, a minor, or an intoxicated person or the consumption
      of alcoholic beverages by a person who is not a member of a private
      club on the club premises, a minor, or an intoxicated person, the
      actions of an employee shall not be attributable to the employer if:

             (1) the employer requires its employees to attend a commission-
             approved seller training program;

             (2) the employee has actually attended such a training program;
             and

             (3) the employer has not directly or indirectly encouraged the
             employee to violate such law.

TEX. ALCO. BEV. CODE ANN. § 106.14(a). The Supreme Court of Texas construed

this provision in 20801, Inc. v. Parker, 249 S.W.3d 392, 395 (Tex. 2008),

particularly in regard to the burdens of proof as to each element. The first two

elements of the defense were characterized as a “‘carrot’ that gives providers an

incentive to ensure that their employees complete the training the Legislature has

                                         8
determined to be beneficial.” 20801, Inc., 249 S.W.3d at 395. The court held that

providers of alcoholic beverages have the burden of proof as to the first two

elements. Id.

      The court also observed that the third prong of the statutory standard limits

the protection that the Legislature afforded, reflecting “the Legislature’s concern

that an employer might exploit this protection from liability by encouraging its

employees to violate the law, increasing its profits while defeating the statute’s

purpose.” Id. at 396. In determining which party should bear the burden of proof

on the third prong, the court considered “‘the comparative likelihood that a certain

situation may occur in a reasonable percentage of cases . . . .’” Id. at 397 (quoting

Eckman v. Centennial Sav. Bank, 784 S.W.2d 672, 675 (Tex. 1990)). The court

observed:

             Here, while there may be encouragement in some form in a
      reasonable percentage of cases, the variety of acts and omissions that
      could constitute encouragement is potentially limitless, and the
      likelihood of any particular form of encouragement being present in a
      given case is extremely small. Thus, requiring every provider to
      prove that it did not in any way encourage its employees to over-serve
      “would be an inefficient and uneconomical use of judicial resources.”
      Further, as a practical matter, “proving a negative is always difficult
      and frequently impossible.” It would indeed be extremely difficult for
      a provider to establish that it in no way directly or indirectly
      encouraged its employee to violate the law: while a provider could
      disclaim consciously encouraging its employees to violate the law, in
      some cases . . . a provider may do so inadvertently. Requiring such
      evidence could effectively deprive providers of a protection the
      Legislature clearly intended.

                                         9
20801, Inc., 249 S.W.3d at 397 (internal citations omitted). Thus, the court held

that the plaintiff has the burden of proof as to whether the employer has directly or

indirectly encouraged its employees to violate the law. Id. In meeting its burden

of proof, a plaintiff need only show that the employer acted negligently. Id. A

plaintiff’s evidence of encouragement might include, among other things, evidence

that the provider ordered or rewarded over-service, modeled inappropriate

behavior by himself serving alcohol to obviously intoxicated people, failed to

punish employees for over-service, or set “an excessively high minimum sales

quota without regard to the number of patrons.” Id. at 398. However, an employer

is not required to have a formal policy against over-service, and when providers do

have such policies in place, they are not required to show that their policies were

enforced on the occasion giving rise to the lawsuit. Id. at 397–400.

      In light of the shifting burden of proof on the elements of the safe harbor

provision, a party wishing to assert this affirmative defense by summary judgment

should file a traditional motion for summary judgment as to the first two elements

and a no-evidence motion for summary judgment as to the third evidence, properly

shifting the burden to the plaintiff to produce evidence of encouragement. See id.

at 399–400.

      The Spot filed a motion for summary judgment asserting that it conclusively

proved the first two elements of the safe harbor provision under the standard for a

                                         10
traditional motion for summary judgment, see TEX. R. CIV. P. 166a(c), and

asserting that there was no evidence of the third element of the safe harbor

provision, see TEX. R. CIV. P. 166a(i). In his affidavit, Aaron Gray testified that he

is the owner of The Spot and that he has personal knowledge that all employees

“are required to complete seller-server training programs approved by the Texas

Alcoholic Beverage Commission.” He also identified by name the employees who

were working on November 14, 2008.            Ashleigh Jons averred that she had

examined the records of seller-server certification and that the employees who

worked at The Spot on November 14, 2008 had completed seller-serving training

courses and had certifications that were current and not expired on that date. These

affidavits established that The Spot required its employees to attend a

Commission-approved seller training program and that the employees who worked

on November 14, 2008 had actually attended such a training program.

      On appeal, however, Tara argues that the trial court should not have

considered The Spot’s summary-judgment evidence.              Texas Rule of Civil

Procedure 166a(f) requires that affidavits supporting or opposing summary

judgment “shall be made on personal knowledge, shall set forth such facts as

would be admissible in evidence, and shall affirmatively show that the affiant is

competent to testify to the matters stated therein.” TEX. R. CIV. P. 166a(f); Ryland

Grp., Inc. v. Hood, 924 S.W.2d 120, 122 (Tex. 1996) (per curiam). An affiant’s

                                         11
belief about the facts is legally insufficient. Ryland Group, Inc., 924 S.W.2d at

122; Brownlee v. Brownlee, 665 S.W.2d 111, 112 (Tex. 1984).                Likewise,

conclusory affidavits do not raise fact issues because “[t]hey are not credible, nor

susceptible to being readily controverted.” Ryland Grp., 924 S.W.2d at 122; see

Brownlee, 665 S.W.2d at 112 (“Affidavits consisting only of conclusions are

insufficient to raise an issue of fact.”). “A conclusory statement is one that does

not provide the underlying facts to support the conclusion.” Rizkallah v. Conner,

952 S.W.2d 580, 587 (Tex. App.—Houston [1st Dist.] 1997, no writ).

      Tara contends that Gray’s affidavit is inadequate because it did not state that

he had never been convicted of a felony or crime of moral turpitude and because it

stated that the employees who worked on November 14, 2008 “completed” a

seller-sever training program but did not state that they attended such a program.

Further, Tara contends that The Spot should have attached “some document

establishing the required attendance and the actual attendance” by the employees.

She contends that Gray’s affidavit is “hearsay, conclusory, not positive clear and

direct and capable of being readily controvertible [sic] and is not clear as to how he

knows the matters stated therein.” Tara argues that Jons’s affidavit is inadequate

because it did not state which employees were working that night, if they attended

a Commission-approved program, or if they served Tony alcohol.              She also

challenges the affidavit because it does not recite facts about Tony’s intoxication

                                         12
on November 14, 2008 or that The Spot required all employees to attend a

Commission-approved training program. The trial court did not rule on Williams’s

objections to The Spot’s summary-judgment evidence.

      To preserve objections to the form of summary-judgment evidence for

appeal, a party asserting the objections must obtain a ruling at or before the

summary judgment hearing. Vice v. Kasprzak, 318 S.W.3d 1, 11 (Tex. App.—

Houston [1st Dist.] 2009, pet. denied); see TEX. R. APP. P. 33.1(a)(1); TEX. R. CIV.

P. 166a(f).   “[A] trial court’s ruling on an objection to summary-judgment

evidence is not implicit in its ruling on the motion for summary judgment.”

Delfino v. Perry Homes, 223 S.W.3d 32, 35 (Tex. App.—Houston [1st Dist.] 2006,

no pet.) (citing Well Solutions, Inc. v. Stafford, 32 S.W.3d 313, 317 (Tex. App.—

San Antonio 2000, no pet.)). Objections to hearsay, improper authentication, or

lack of foundation are defects in form, which require a ruling for appellate review.

See Petro-Hunt, L.L.C. v. Wapiti Energy, L.L.C., No. 01-10-01030-CV, 2012 WL
761144, at *4 (Tex. App.—Houston [1st Dist.] Mar. 8, 2012, pet. denied) (mem.

op.); Petroleum Analyzer Co. L.P. v. Franek Olstowski, No. 01-09-00076-CV,

2010 WL 2789016, at *20 (Tex. App.—Houston [1st Dist.] July 15, 2010, no pet.)

(mem. op.). However, an objection that statements in an affidavit are conclusory is

a defect of substance, which may be raised for the first time on appeal. See Green




                                        13
v. Indus. Specialty Contractors, 1 S.W.3d 126, 130 (Tex. App.—Houston [1st

Dist.] 1999, no pet.).

      Tara did not secure a ruling on her objections to The Spot’s summary-

judgment evidence. Thus only her objections that assert a defect of substance are

preserved.   See Vice, 318 S.W.3d at 11.       The only such objection was her

contention that Gray’s affidavit was conclusory.       Tara contends that Gray’s

affidavit was conclusory because he did not state the basis for his knowledge that

all employees were required to attend or complete seller-server training. Williams

argues that Gray should have attached “some document establishing the required

attendance and the actual attendance.”       Gray testified that he had personal

knowledge of the facts stated in his affidavit, that he was the owner of The Spot,

and that all employees were required to complete seller-server training programs.

This establishes his personal knowledge that the employees were required to attend

seller-server training because his position as owner is the underlying fact that

supports his statement. See Rizkallah, 952 S.W.2d at 587. Moreover, as the statute

does not require a provider to have any specific written policies, The Spot was not

required to attach a document establishing the attendance requirement. See 20801,

Inc., 249 S.W.3d at 398. We conclude that the proffered summary-judgment

evidence establishes the first two elements of the safe harbor provision as a matter

of law.

                                        14
      In response to The Spot’s no-evidence motion for summary judgment on the

issue of encouragement to violate the law by over-serving obviously intoxicated

patrons, Tara introduced an affidavit from Ernest Stewart, who saw Tony at The

Spot on November 14, 2008. Stewart testified that he arrived at The Spot at 9:30

p.m. and that Tony was obviously intoxicated. He said that Tony was “talking

very loud and swaying from side to side. His eyes were glassy, red, and half

open.” Although this is some evidence of both Tony’s intoxication and Stewart’s

knowledge of his intoxication, it is not evidence The Spot encouraged its

employees to continue serving him. Stewart testified, “I observed the behavior of

the persons serving him and it was obvious to me that they knew he was

intoxicated. I also observed the people working at the lounge that night and it was

obvious that they were trying to solicit and serve as many alcoholic beverages that

they could to every on [sic] who was at the lounge, even others who, like Tony

were obviously intoxicated and should not be served any more alcohol.”

      Though Stewart testified that it was obvious to him what the employees

knew and how they were trying to solicit and serve alcoholic beverages to

obviously intoxicated patrons, Stewart’s affidavit does not provide any underlying

facts to support these conclusory statements. He does not describe or identify any

actions or statements made by anyone associated with The Spot that would show

that or how they knew that Tony or any other patron was obviously intoxicated.

                                        15
He does not provide any testimony that shows any factual basis to presume that

The Spot encouraged its employees to violate the law. Compare Primera Enters.,

Inc. v. Autrey, 349 S.W.3d 167 (Tex. App.—El Paso 2011, no pet.) (holding that

bar proved “safe harbor” defense as matter of law when evidence showed that

employees were required to and did attend TABC server training, were trained to

call taxi for intoxicated customer, and were subject to dismissal for serving alcohol

to customer who was “intoxicated to a level that he posed danger to himself or

others,” and when there was no evidence that bar “knowingly ordered or rewarded

over-service” or “engaged in behavior which a reasonable provider . . . should have

known would constitute encouragement), with Cianci v. M. Till, Inc., 34 S.W.3d
327, 330 (Tex. App.—Eastland 2000, no pet.) (holding that testimony from server

that manager told her to keep serving alcohol to obviously intoxicated people until

“he made his decision on whether they needed to be served or not” raised fact

question about whether the employer encouraged its employees to violate law and

precluded summary judgment).

      Tara also provided an affidavit from Mark Willingham, who stated that he

provides “expert witness testimony concerning the Lawful, Safe, and Responsible

sale of beverage alcohol.” Willingham testified that he relied on Tony’s autopsy

report, affidavits from Stewart, Gray, and Jons, the parties’ motions and responses,

and The Spot’s responses to discovery requests in forming his opinions.

                                         16
Willingham particularly relied on Stewart’s statement that employees served Tony

alcoholic beverages without him ordering them. Willingham testified that serving

alcoholic beverages to patrons who did not order them is “an active promotion of

alcoholic beverages reasonably intended to result in the excessive sale of alcoholic

beverages and reasonably calculated to maximize alcohol sales to patrons

regardless of the patron’s intoxication level; their desire for additional alcoholic

beverages; or their ability to moderate further alcoholic beverage consumption due

to their intoxicated state.” He further testified that “[t]his promotion would only

occur if the employer told the employees, directly or indirectly, to push the sale of

alcoholic beverages to maximize income, or if the employer failed to have any

meaningful compliance procedures in place through which its employees could

identify and refuse to sell and serve alcohol to obviously intoxicated patrons.”

Neither Willingham nor Stewart testified to any facts that would support a

conclusion that The Spot actually told its employees to push the sale the alcoholic

beverages. Willingham’s statement that such promotion necessarily would occur

“only” if the employer so encouraged the employees is conclusory and is no

evidence that The Spot encouraged its employees to violate the Dram Shop Act.

      Because we conclude that there was no evidence of encouragement and that

The Spot conclusively established the first two elements of the safe harbor




                                         17
provision, we hold that the trial court did not err in granting final summary

judgment in favor of The Spot.

   III.   Bar One

      In her final issue, Williams contends that the court erred by issuing a final

judgment at a time when she had claims pending against Bar One. An order or

judgment entered before a conventional trial on the merits is final for purposes of

appeal if it actually disposes of every pending claim and party or if it states “with

unmistakable clarity” that it finally disposes of all claims and all parties. M. O.

Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004) (per curiam). In this case

the trial court’s judgment was entitled “Final Summary Judgment,” expressly

stated that Williams, individually, and as personal representative of her late

husband’s estate, “take nothing by her suit,” and expressly stated that it “is final,

disposes of all claims and parties, and is appealable.” Thus, it was a final order for

the purposes of appeal. See id. However, because the court did not have before it

any summary judgment motion from Bar One, the judgment erroneously disposed

of the claims against Bar One. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

200 (Tex. 2001) (“if a defendant moves for summary judgment on only one of four

claims asserted by the plaintiff, but the trial court renders judgment that the

plaintiff take nothing on all claims asserted, the judgment is final—erroneous, but

final”). Thus, we sustain this issue and reverse the court’s judgment as to Bar One.

                                         18
                                     Conclusion

      We affirm the trial court’s judgment as to The Spot. We reverse the court’s

judgment as to Bar One and remand this case for further proceedings on

Williams’s claims against Bar One.




                                              Michael Massengale
                                              Justice

Panel consists of Justices Jennings, Massengale, and Huddle.




                                         19